Citation Nr: 1647745	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral trace pinguecula.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral shoulder disability. 

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for left knee instability.  

7.  Entitlement to service connection for bilateral foot disability.

8.  Entitlement to service connection for allergies.

9.  Entitlement to service connection for gastroesophageal reflux disease.

10.  Entitlement to an initial compensable evaluation for service-connected tenosynovitis, right wrist.  

11.  Entitlement to an initial compensable evaluation for service-connected tenosynovitis, left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to April 2005.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied claims for service connection for mild osteoarthritis of the left shoulder, degenerative joint disease, right shoulder, migraines, degenerative joint disease, bilateral hands, left knee instability, bilateral pes planus, allergies, diabetes mellitus, type 2, and gastroesophageal reflux disease, and which granted service connection for tenosynovitis, right wrist, tenosynovitis, left wrist, and bilateral trace pinguecula, with each disability evaluated as noncompensable.  

In March 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The Board has construed the Veteran's service connection claims broadly, where appropriate, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a permanent and total 100 percent disability rating has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a bilateral shoulder disability,
a bilateral hand disability, left knee instability, a bilateral foot disability,
allergies, and gastroesophageal reflux disease, and entitlement to an initial compensable evaluation for service-connected tenosynovitis, right wrist, and tenosynovitis, left wrist, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw the issue of entitlement to an initial compensable evaluation for service-connected bilateral trace pinguecula.  

2.  The Veteran's headaches are related to his service. 

3.  The Veteran does not have diabetes mellitus, type 2, due to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable evaluation for service-connected bilateral trace pinguecula, by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2016).

2.  Service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Diabetes mellitus, type 2, was not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an initial compensable evaluation for service-connected bilateral trace pinguecula.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, held in March 2015, it was noted that the Veteran desired to withdraw this issue.  See 38 C.F.R. § 20.204 (2016); Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written.  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.

Service Connection

The Veteran asserts that service connection is warranted for headaches, and diabetes mellitus.  With regard to the claim for headaches, he argues that service connection for is warranted on a secondary basis, i.e., as caused or aggravated by a service-connected disability.  Specifically, he argues that he has migraine headaches secondary to his service-connected cervical spine disability, and hypertension.  See Veteran's representative's statement, received in April 2012.  

In addition, during the Veteran's hearing, held in March 2015, the Veteran asserted that he had headaches during service, as well as elevated blood sugar findings.  He stated that he was first diagnosed with diabetes in about 2012.  

The Board notes that following the issuance of the statement of the case, dated in September 2014, VA and private medical treatment reports have been received that are not accompanied by a waiver of RO review.  However, for all substantive appeals received on or after February 2, 2013 (as is the case here), if, either at the time or after the agency of original jurisdiction (AOJ) receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Accordingly, no additional development is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis and diabetes mellitus).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. §  3.310 (2016).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disorder, will be service connected.  Allen v. Brown, 7 Vet. App. 439   (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

Service connection is currently in effect for depressive disorder with alcohol use disorder, lumbar spine arthritis, cervical spine degenerative disc disease, cervical radiculopathy of the bilateral upper extremities, degenerative joint disease of the bilateral knees, olecranon bursitis with limitation of motion, right elbow, hypertension, traumatic arthritis of the right ankle, tenosynovitis of the bilateral wrists, bilateral trace pinguecula, erectile dysfunction, hearing loss, and tinnitus.   

Headaches

The Veteran's service treatment records show that in 1991, he was treated for "migraine headaches with "off and on neck pain" and numbness.  In September 2001, he complained of constant pain from his head down to his legs, and constant headaches.  A November 2004 report notes headaches.  The "clinical evaluation" portion of the Veteran's separation examination report, dated in November 2004, is blank; it does not note any relevant findings, complaints, or diagnoses.  The associated "report of medical history" shows that he indicated that he had a history of frequent or severe headaches; there is a related notation of "when hurt back."

As for the post-service medical evidence, a private treatment report from Rice Creek Family Medicine, dated in July 2005, shows that the Veteran presented as a new patient to establish himself with a primary care physician, and that he indicated that he had a history of headaches "sometimes."  

VA progress notes, dated beginning in November 2005 show that the Veteran sought treatment for complaints that included headaches.  In September and November of 2008, he reported having continuing headaches.  

VA progress notes, dated in April 2012, show that the Veteran received treatment for cervical pain that included epidural steroid injections.  He complained of neck pain from his shoulder up to the back of his head "and then into eyes like migraine," and that his prescriptions were not effective in alleviating his neck pain and headaches.

A VA MRI (magnetic resonance imaging) study, dated in June 2012, notes a history of cervical stenosis and chronic migraine cluster headaches.  The report notes an abnormal MRI with scattered flair, bright small signal foci involving mainly the frontal lobes bilaterally "which is a nonspecific finding but can sometimes be seen in the setting of migraine headaches, early small vessel ischemic disease, or even a demyelinating process could also have similar appearance."

A VA peripheral nerves disability benefits questionnaire (DBQ), dated in June 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran has a history of a cervical spine injury in 1987 (i.e., during service) while playing football.  It was further noted that his cervical pain becomes a throbbing headache at times.  

A VA headache DBQ, dated in July 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnoses were tension headache, with an onset in 2005, and cervicogenic headache, with an onset in 2010.  The Veteran related his headaches to pain in the back of his neck that radiated up his skull, present "for some years and which was thought related to a tension headache while he was on active duty."  He reported a two-year history of left supraorbital burning pain, two to three times per week, following a fall resulting in a minor blow to his head just above the eye.  The examiner noted that the Veteran's service treatment records did not demonstrate a pattern of treatment for recurrent headache, but that he reported headaches upon separation from service which a reviewing physician noted were related to his neck pain complaints, and that, "These headaches are now the lesser of his two types of headache and do not provide a significant impairment."  The examiner indicated that the Veteran's headaches are at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected condition.  The examiner stated that the Veteran does not have migraine headaches, that the tension-type headaches noted during service are most likely related to the cervical spondylosis with cervicogenic pain, and that the headaches he began to experience two years ago is unrelated to his military service.  

A VA headache DBQ, dated in January 2013, shows that the examiner stated that the Veteran's claims file had not been reviewed.  The diagnosis was sinus headaches, with a date of onset in 2010.  The Veteran placed the date of onset in 2009, after he fell while walking and hit his head.  The examiner concluded that the Veteran's headaches are not linked to his military service, that his headaches are caused by a left maxillary polyp occluding the left maxillary sinus, and that they are not related to his hypertension.  

In August 2013, an addendum opinion was obtained from the January 2013 VA examiner (Dr. V).  Dr. V stated the following: as far back as 1988, the Veteran is shown to have complained of cervical pain.  In 2001, they were wrongly labeled as migraine, but then they were described as neck pain.  During his January 2013 examination the Veteran did not refer to his cervical pain; the headache discussed was from a left maxillary sinus problem.  A July 2012 neurological examination determined that the Veteran had pain related to his neck.  Dr. V concluded that the Veteran does not suffer from migraine headaches, that he has a history compatible with cervicogenic headaches ("as determined by the examiner" in July 2012), and that the Veteran has left maxillary sinus pain, and that he did not find any link of this maxillary pain to his military service.  

In October 2013, lay statements were received from the Veteran's spouse, and J.L. (who identified himself as a classmate of the Veteran).  The Veteran's spouse stated that the Veteran has chronic migraines, as well as nasal polyps and painful sinus symptoms.  J.L. stated that he witnessed the Veteran complain of symptoms that included migraine headaches.  

The Board finds that service connection for headaches on a secondary basis under 38 C.F.R. §  3.310, is warranted.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that headaches are "observable symptomatology" within the meaning of Layno.  The Veteran's service treatment records show that he was treated for headaches in 1991 and 2001, and that he reported having headaches in his November 2004 report of medical history.  Following separation from service, in July 2005, he reported having headaches.  Furthermore, while the Veteran is not competent to provide an opinion on the etiology of his headaches, id., service connection is currently in effect for disabilities that include cervical spine degenerative disc disease, and cervical radiculopathy of the bilateral upper extremities.  The July 2012 VA examiner concluded that the Veteran's headaches are at least as likely as not proximately due to or the result of his service-connected condition (i.e., "cervical spondylosis with cervicogenic pain").  Finally, although the August 2013 VA examiner concluded that the Veteran has left maxillary sinus pain, and that there was no link between his maxillary pain and his military service, this does not rule out the possibility of secondary service connection, and Dr. V did not provide an opinion as to whether or not the Veteran's headaches had been caused, or aggravated, by his service-connected cervical spine disability, or aggravated by his service-connected hypertension.  In fact, Dr. V stated, without any indication of dissent, that the Veteran has a history compatible with cervicogenic headaches ("as determined by the examiner" in July 2012).  To the extent that Dr. V stated that the Veteran's headaches are not related to his hypertension, he did not provide any sort of explanation.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for headaches is warranted.

Diabetes Mellitus

The Veteran's service treatment records include a June 2002 examination report which shows that his endocrine system was clinically evaluated as normal.  In an associated "report of medical history," he indicated that he did not have a history of sugar or protein in urine.  He left the choices blank for whether or not he had a history of high or low blood sugar, and there is a hand-written question mark next to this item.  A 2002 laboratory report shows that his glucose was above normal limits.  A number of findings dated in 2004 show that his glucose was within normal limits, or "negative."  The "clinical evaluation" portion of the Veteran's separation examination report, dated in November 2004, is blank; it does not note any relevant findings, complaints, or diagnoses.  The associated report of medical history shows that the Veteran indicated that he did not have a history of high or low blood sugar, or sugar or protein in urine.  

As for the post-service medical evidence, private treatment reports from Rice Family Medicine/Woodhill Family Medicine, show the following: in August 2005, it was noted that his "glucose, creatinine, and electrolytes are fine."  Associated laboratory testing indicates his glucose was within normal limits.  Beginning in 2007, there were some findings showing that his glucose was above normal limits. 
A report, dated in April 2010, notes that the Veteran's lab work showed "a glucose, pre-diabetic, at 117."

VA progress notes, dated as early as May 2007, contain some findings showing that his glucose was above normal limits.  A report, dated in May 2012, notes that the Veteran was recently diagnosed with diabetes mellitus, type 2.  

A report from Midtown Family Medicine, dated in October 2014, notes that the Veteran has been diabetic since 2012.  

The Board finds that the claim must be denied.  There is no medical evidence to show that the Veteran was treated for any relevant symptoms during active duty service, or to show that he was diagnosed with diabetes mellitus during active duty service.  Therefore, a chronic condition is not shown during active duty service.  See 38 C.F.R. § 3.303 (a), (b). 

There is no medical evidence to show that the Veteran had diabetes mellitus that was manifest to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309. 

The earliest post-service medical findings of the claimed condition are dated in April 2010.  This is about five years after separation from active duty service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  The earliest evidence of a diagnosis of diabetes mellitus is dated in 2012, which is about seven years after separation from service.  To the extent that the Veteran has asserted that his elevated glucose readings are evidence in support of his claim, there is no basis to conclude that a finding of elevated glucose is sufficient to establish the presence of a disease process, or a diagnosis.  The evidence indicates that there has been some fluctuation in his glucose levels, with findings primarily within normal limits during service, as well as in August 2005, following separation from service.  It appears that his findings began to tend to exceed normal limits in 2007, and that his first diagnosis of diabetes mellitus was not until about May 2012.  There is no competent opinion of record in support the Veteran's argument as to glucose readings, or of the claim on any basis.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have diabetes mellitus due to his service, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diabetes mellitus is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that diabetes mellitus is related to service, however, the Veteran has not asserted that he was diagnosed with the claimed condition during active duty service; he testified that he was first diagnosed with diabetes in about 2012.  See transcript of Veteran's hearing, held in March 2015.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for a number of years after separation from service.  

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, during his March 2015 hearing, the Veteran testified that his claim for disability benefits with the Social Security Administration (SSA) had been denied.  The SSA's records have not been obtained.  However, the Veteran has not asserted that these records are relevant to his claim.  Therefore, no additional development is warranted.  Id.  The RO has obtained the Veteran's VA and non-VA records.  With regard to the claim for diabetes mellitus, he has not been afforded examination, and an etiological opinion has not been obtained.  However, the claimed condition is not shown during service, or within a year from separation from service.  It is first shown in 2012, about seven years after separation from service.  There is no competent opinion in support of the claim on any basis.  Therefore, an examination and etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for headaches is granted.

Service connection for diabetes mellitus, type 2, is denied.  


REMAND

The Veteran asserts that service connection is warranted for a bilateral shoulder disability, a bilateral hand disability, left knee instability, a bilateral foot disability, allergies, and gastroesophageal reflux disease (GERD).  

During the Veteran's hearing, held in March 2015, he essentially asserted that his shoulder conditions may be related to his service-connected cervical spine disability.  He further testified to the following: he had hand, foot, shoulder, left knee, and allergy symptoms during service, as well as left knee surgery during service.  He did not have GERD symptoms during service.  He asserted that his GERD may be related to medications taken for control of the symptoms of one or more of his service-connected disabilities.  

The Veteran's service treatment records show that he complained of relevant symptoms during service, to include multiple joint (polyarthritis) (conceivably involving the shoulder), foot, and allergy symptoms, to include hay fever, and frequent indigestion or heartburn.  

With the exception of the left shoulder and the hands, the Veteran has not yet been afforded examinations for these claimed disabilities, and etiological opinions have not been obtained.  On remand, he should be scheduled for examinations of his feet, right shoulder, allergies, and GERD.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the left shoulder, and the bilateral hands, the claims file includes VA opinions, dated in June 2013.  However, there is no indication that these opinions were based on an examination; there does not appear to be an associated examination report in the claims file.  It is also debatable as to whether or not these opinions are sufficiently explained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Therefore, on remand, the Veteran should be afforded examinations of his left shoulder, and bilateral hands, to include etiological opinions.  

With regard to the claim for left knee instability, service connection is currently in effect for degenerative joint disease, left knee.  Current interpretation of the diagnostic codes allows that an additional separate rating may be awarded for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran has not yet been afforded examination for his left knee to determine if a separate rating is warranted for instability.  On remand, he should be scheduled for an examination of his left knee.  Id.

With regard to the claims for an initial compensable evaluations for service-connected tenosynovitis, right wrist, and tenosynovitis, left wrist, in reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent VA examination report (disability benefits questionnaire) of record is dated in September 2013.  This VA examination report shows that it does not include any testing for pain on passive motion (or, to the extent it may be applicable, does it specify ranges of motion on weight-bearing and non-weight-bearing).  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his wrist disabilities in accordance with Correia. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examinations to determine the nature and etiology of any shoulder disability, hand disability, allergies, and gastroesophageal reflux disease, found, and its relationship, if any, to his active duty military service, or any incident thereof. 

The examiner must be notified that service connection is currently in effect for depressive disorder with alcohol use disorder, lumbar spine arthritis, cervical spine degenerative disc disease, cervical radiculopathy of the bilateral upper extremities, degenerative joint disease of the bilateral knees, olecranon bursitis with limitation of motion, right elbow, hypertension, traumatic arthritis of the right ankle, tenosynovitis of the bilateral wrists, bilateral trace pinguecula, erectile dysfunction, hearing loss, and tinnitus.   

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any back disability, knee disability, foot disability, and right/or left hand disability found had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active duty service (from March 1983 to April 2005). 

b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's GERD, if found, was caused or aggravated by a service-connected disability, specifically to include medications for control of his symptoms.

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for an examination of his left knee.  The claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must indicate that the claims file has been reviewed in association with the examination. 

The examiner is asked to specifically address the following:

a)  Identify and describe all symptoms and manifestations attributable to the service-connected left knee degenerative joint disease.  All necessary diagnostic testing and evaluation should be performed. 

b)  Indicate whether there is recurrent subluxation or lateral instability of the left knee and, if so, describe its severity. 

c)  Indicate whether there is a dislocated semilunar cartilage, and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint.

3.  Schedule the Veteran for an examination of his tenosynovitis, right wrist, and tenosynovitis, left wrist, in order to determine the current levels of severity of his   disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's wrist symptoms, and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


